737 N.W.2d 692 (2007)
STATE AUTOMOBILE INSURANCE CO., Plaintiff-Appellee/Cross-Appellant,
v.
Michael SHERMAN and Procom Towers, Inc., Defendants-Appellees, and
Monticello Insurance Company, Defendant-Appellant/Cross-Appellee.
Docket No. 132008. COA No. 265689.
Supreme Court of Michigan.
September 10, 2007.
On order of the Court, the application for leave to appeal the May 23, 2006 judgment *693 of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.